The appellant did not pay her taxes, did not appear in the tax foreclosure action and present her defenses thereto which were as perfect then as now, allowed judgment by default to be taken against her, and now, more than three years later, seeks by the instant action to have the judgment vacated on the grounds of constructive fraud because of alleged excessive valuations placed upon her property. *Page 529 
It is admitted that the action will not lie if the 1931 legislative act referred to in the majority opinion, with its provisions as to an exclusive remedy in such cases, is constitutional. The majority opinion gives enough validity to the act to hold that it creates a new cause of action not theretofore existing, but holds the exclusive provisions are unconstitutional. In accordance with this latter holding, it holds that the action does lie and proceeds to dispose of it on its merits.
The majority opinion holds the act to be unconstitutional by reason of violating Art. IV, § 6 of the state constitution, which reads as follows:
"JURISDICTION OF SUPERIOR COURTS. — The superior court shallhave original jurisdiction in all cases in equity and in all cases at law which involve the title or possession of real property, or the legality of any tax, impost, assessment, toll, or municipal fine, and in all other cases in which the demand or the value of the property in controversy amounts to one hundred dollars, and in all criminal cases amounting to felony, and in all cases of misdemeanor not otherwise provided for by law; of actions of forcible entry and detainer; of proceedings in insolvency; of actions to prevent or abate a nuisance; of all matters of probate, of divorce, and for annulment of marriage; and for such special cases and proceedings as are not otherwise provided for. The superior court shall also have original jurisdiction in all cases and of all proceedings in which jurisdiction shall not have been by law vested exclusively in some other court; and said court shall have the power of naturalization and to issue papers therefor. They shall have such appellate jurisdiction in cases arising in justices' and other inferior courts in their respective counties as may be prescribed by law. They shall always be open, except on nonjudicial days, and their process shall extend to all parts of the state. Said courts and their judges shall have power to issue writs of mandamus, quo warranto, review, certiorari, prohibition, and writs of habeas corpus, on petition by or on behalf of any person in actual custody in their respective counties. Injunctions and writs of prohibition and of habeas corpus may be issued and served on legal holidays and nonjudicial days." (Italics mine.)
When the court interprets the law, even though it be statutory, in applying it to the facts of a case before it, it *Page 530 
has exercised its jurisdiction in the sense in which it was meant by the constitution. Thus, a justice of the peace court has no jurisdiction to hear a divorce action. When the action is heard before a superior court, its jurisdiction has not been invaded by the fact that it must determine the rights and remedies of the parties according to the rules laid down by the legislature.
This court has been quick to assert the duty of the superior court to apply the common law as formulated by itself and has never considered that requirement to constitute an encroachment upon the jurisdiction of the superior court. Thus, if by its own rule, this court had held that the instant action did not lie, the superior court, by acting in accord, would not be thought by this court to have been deprived of its jurisdiction. By the same token, it should not hold that applying statutory law to the facts, destroyed its jurisdiction.
Jurisdiction does not include the right to act arbitrarily or in violation of the constitution, statutes, or the common law, or the right to set them aside. In the sense in which we are here considering it, jurisdiction is only the designation of the tribunal that has the authority to consider the facts and apply the law; and whether the law be statutory or common law, is immaterial.
The appellant had a cause of action under the rules of the common law as it existed prior to the 1931 act of the legislature referred to. The question is: Is the 1931 act unconstitutional because it conflicts with the preexisting common law?
Our state government is composed of three co-ordinate branches. From the constitution each has received a grant of power. This system has been called one of "checks and balances." Although that language is not used in the constitution itself, it is patently not intended that the three branches should encroach upon each other's sphere of authority. Each can act pursuant to its grant within the constitutional limitations placed upon it. If the legislative or executive branches fail to recognize their constitutional limitations and act in violation of them, the judicial branch *Page 531 
declares such acts to be unconstitutional and of no effect. Thus the check upon exceeding their authority and violating their constitutional limitations has its implementation in the judicial branch. There the implementation of checks against unconstitutional acts ends.
If the judicial branch acts unconstitutionally, the other branches cannot set its acts aside. It has been said that thelaw is what the supreme court says it is. This conclusion is inherent in the system. Only self-restraint stands between the judicial branch and the exercise by it of legislative functions granted to the legislative branch.
The problem is not as simple as might be inferred from the layman's concept that the legislative branch makes the laws and the judicial branch interprets them.
If we consider law in the broad sense of being the rules by which people's rights and remedies are determined, then patently the formulation and promulgation of law has never been considered as being either exclusively legislative or exclusively judicial in character. The common law formulated by the judiciary and the statutes enacted by the legislature have both been given effect. Both processes have been employed in the same particular fields of law. That clashes of authority have been substantially avoided in the past has been due to the self-restraint of the judiciary in conceding that legislative enactments were legislative in character and within the constitutional grant of authority to the legislature so long as it recognized the constitutional limitations placed upon it. No distinction has been made between "law" and "equity," and the principle that "equity follows the law" is a simple statement of that fact.
The law is replete with instances where the courts have first formulated rules of the common law in a field later made the subject of statutory enactment. As often as that has occurred, the judiciary has taken the position that the statute replaced the common law. In other words, the common law has receded from the field of the statutory enactment, thus avoiding any overlapping or conflict between them. To put it another way, the power of the court to formulate the common law is recognized only up to the *Page 532 
time the legislature acts within its constitutional limitations upon the same subject matter.
The judiciary, in acting as a check upon the legislature, has held its acts to be unconstitutional only when it exceeded its authority by violating definite limitations placed upon it by the constitution. The courts have never held an act to be unconstitutional because it merely conflicted with some preexisting rule of the common law, nor would the court have any constitutional authority, either direct or inferred, so to do. No other branch of the government, however, is able to act as a check upon it, now that it has done so in this case. The judiciary alone has the power to judge the constitutionality of its own acts, and it alone of the three branches of government can exceed its constitutional powers with impunity. The law iswhat the supreme court says it is. Thus, when the supreme court elects to overrule all of its past decisions holding the act to be constitutional and departs from its time-honored custom of holding acts to be unconstitutional only because they violate the constitutional limitations placed upon the legislature and proceeds to adopt this new rule that acts of the legislature that conflict with the common law are unconstitutional, there is no higher authority to which recourse may be had, and nothing can be done about it.
This new rule that jurisdiction confers upon the judiciary an exclusive power to formulate, by common-law process, the rules by which people's rights and remedies must be determined, and that any statute that conflicts with it is unconstitutional, is not consistent with our form of government.
Since the judgment in the instant case is the same as it would be had the constitutionality of the act in question been upheld, I concur in the result. I do not concur in holding the act to be unconstitutional.
BLAKE, J., concurs with MALLERY, J. *Page 533